USCA4 Appeal: 21-6654      Doc: 7        Filed: 10/05/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6654


        MICHAEL S. GORBEY,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:12-cv-00667-RAJ-TEM)


        Submitted: September 15, 2022                                     Decided: October 5, 2022


        Before KING, WYNN, and RICHARDSON, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Michael S. Gorbey, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6654         Doc: 7       Filed: 10/05/2022      Pg: 2 of 2




        PER CURIAM:

               Michael S. Gorbey seeks to appeal the district court’s order denying his motion to

        reconsider the district court’s prior order dismissing his 28 U.S.C. § 2254 petition. The

        order is not appealable unless a circuit justice or judge issues a certificate of appealability.

        See 28 U.S.C. § 2253(c)(1)(A); United States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir.

        2015); Reid v. Angelone, 369 F.3d 363, 371 (4th Cir. 2004). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by showing that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Gorbey has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.



                                                                                          DISMISSED



                                                       2